DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiraki et al. (US 2008/0231340).
Regarding claim 1, Shiraki discloses a semiconductor integrated circuit [e.g. fig. 1] comprising: a first circuit [e.g. 5/4 ] controlled by a control signal of low voltage [e.g. the input/output voltage of 3/1] and driven at a higher voltage [e.g. Vcc] than the control signal of low voltage, the first circuit including a switching element [e.g. the top/lower transistor of the inverter in 5/4] that receives the control signal of low voltage at a gate electrode of the switching element, so that the control signal directly controls whether the switching element outputs the higher voltage; a second circuit [e.g. 3/the circuit outputting 1/ C1n-2/Cn-2] configured to output the control signal of low voltage to the first circuit to control driving of the first circuit; at least 
Regarding claim 3, Shiraki discloses the semiconductor integrated circuit according to claim 1, wherein at least one of the insulation circuits includes, as the insulating element, a capacitive coupling element configured to capacitively couple the control signal.
Regarding claim 6, Shiraki discloses the semiconductor integrated circuit according to claim 1, wherein an output terminal of the second insulation circuit is connected to the gate electrode of the switching element of the first circuit only through wiring.
Regarding claim 8, Shiraki discloses the semiconductor integrated circuit according to claim 1, wherein each of the at least one first insulation circuit [e.g. C11-C13/C1-3] and the second insulation circuit [C1n-C1n-2/Cn-Cn-2] includes a transmission circuit [e.g. C11/C1;C1n-2/Cn-2] provided on a second circuit side with respect to the insulating element [e.g. C12/C2; C1n-1/Cn-1] and configured to receive the control signal from the second circuit side to output the control signal to the insulating element side; and a reception circuit [e.g. C13/C3; C1n/Cn] provided on a first circuit side with respect to the insulating element and 

Regarding claim 9, Shiraki discloses the semiconductor integrated circuit according to claim 1, wherein each of the at least one first insulation circuit and the second insulation circuit is a digital isolator.

Regarding claim 10, Shiraki discloses the semiconductor integrated circuit according to claim 1, wherein the at least one first insulation circuit and the second insulation circuit have the same structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (US 2008/0231340) in view of Murata (US 2014/0091854).
Regarding claim 2, Shiraki discloses the semiconductor integrated circuit according to claim 1. Shiraki does not disclose the insulation element may be a transformer or a capacitor. 
Regarding claim 4, Shiraki discloses the semiconductor integrated circuit according to claim 1. Shiraki does not disclose the insulation element may be a transformer or a capacitor. However, it is well-known that an insulation element may be a transformer or a capacitor. For example, Murata discloses an insulation element may be a transformer or a capacitor [see paragraph 0015, claim 2], such that the combination discloses wherein at least one of the insulation circuits includes, as the insulating element, a magnetic coupling element configured to magnetically couple the control signal, and at least another of the insulation circuits includes, as the insulating element, a capacitive coupling element configured to capacitively couple the control signal. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Shiraki in accordance with the teaching of Murata regarding an insulation member in order to provide a simple substitution of one known element for another to obtain predictable results.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (US 2008/0231340) in view of Kaeriyama (US 2013/0055052).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (US 2008/0231340) in view of Edo et al. (US 7,994,890).
Regarding claim 7, Shiraki discloses the semiconductor integrated circuit according to claim 1, except wherein the second circuit includes a CPU configured to output the control signal of low voltage. However, it is well-known to utilize a CPU to output a control signal. For example, Edo discloses to utilize a CPU [e.g. 4] to output a control signal [e.g. SU1/SD1fig. 1]. ]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Shiraki in accordance with the teaching of Edo regarding a CPU in order to utilize a well-known CPU as a control circuit [e.g. Col. 10, lines 14-22].

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection rely on a new reference, Shiraki et al. (US 2008/0231340), not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842